Filed 10/18/22 P. v. Sovalbarro CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                  B317652

         Plaintiff and Respondent,                           (Los Angeles County
                                                             Super. Ct. No. PA095723)
         v.

ALEXANDER SOVALBARRO,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of
Los Angeles County, David Walgren, Judge. Affirmed.
         Teresa Biagini, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, Lindsay Boyd, Deputy Attorney General, for
Plaintiff and Respondent.
                    _________________________
       Alexander Sovalbarro pleaded no contest in June 2021 to
one count of assault with a deadly weapon (Pen. Code, § 245,
subd. (a)(1))1 and one count of disobeying a court order (§ 166,
subd. (a)(4)). Pursuant to the parties’ negotiated plea agreement,
Sovalbarro was sentenced to the upper term of four years for
aggravated assault with a one-year concurrent term for the
misdemeanor charge; execution of sentence was suspended; and
Sovalbarro was placed on four years of formal probation with
various terms and conditions, including that he enter a 90-day
treatment program and that he have no contact with the victim,
his former girlfriend and mother of his child, Claudia F.
       Six months later Sovalbarro violated the terms of his
probation by contacting Claudia F. Following Sovalbarro’s
admission of the violation, the trial court terminated probation
and ordered execution of the suspended sentence. On appeal
Sovalbarro contends execution of the upper term sentence
violated section 1170, subdivision (b), as amended by Senate
Bill No. 567 (2021-2022 Reg. Sess.) (Stats. 2021, ch. 731, § 1.3)
(Senate Bill 567), effective January 1, 2022, because no
aggravating factors had been stipulated to or found true by a jury
and his prior conviction for domestic violence had not been
established by a certified record. We affirm.




1     Statutory references are to this code.



                                 2
      FACTUAL AND PROCEDURAL BACKGROUND
      1. The Charges and Sovalbarro’s Plea Agreement
       Sovalbarro was charged in a six-count felony complaint,
filed December 23, 2020, with one count of assault with a deadly
weapon (a knife) upon Claudia F. (§ 245, subd. (a)(1)); one count
of injuring a spouse, cohabitant or child’s parent, Claudia F.
(§ 273.5, subd. (a)); felony and misdemeanor counts of
vandalizing Claudia F.’s property (§ 594, subd. (b)(1) & (b)(2)(A));
and two counts of willful disobedience of a court order (§ 166,
subd. (a)(4)). According to the preconviction probation report
Sovalbarro punched Claudia F., his former girlfriend of
five years, and threatened her while holding a knife. The report
also stated Sovalbarro had been convicted in June 2019 of
misdemeanor spousal/cohabitant battery and was serving
36 months of summary probation at the time of the charged
offenses.
       On June 18, 2021, pursuant to a negotiated agreement,
Sovalbarro pleaded no contest to the aggravated assault count
and one of the two counts of disobeying a court order. Asked by
the court whether he concurred and stipulated “based on the
report,” defense counsel responded, “Yes, pursuant to People v.
West.” With respect to the agreed-upon sentence, the court asked
Sovalbarro directly, “Do you understand what the agreement is,
that you are going to receive execution of sentence suspended,
high term of four years in state prison, which means you will be
placed on probation. And if you violate any term or condition of
probation and you are found in violation, you would be
automatically sent to state prison for four years; not two years,
not three years, but four years. Is that your understanding?”
Sovalbarro answered, “Yes.” The court then asked, “Is there any



                                 3
question about that at all?” Sovalbarro answered, “No.” Finally,
the court asked defense counsel, “Did you explain that to him,
Mr. Farias?” Defense counsel responded, “Yes, Your Honor.”
       The court then imposed and stayed execution of the agreed
upper term sentence of four years for assault with a deadly
weapon, placed Sovalbarro on four years of formal probation on
condition that he serve 360 days in county jail (with credit for
time served of 360 days), enter and remain in a 90-day
residential drug treatment program, make restitution to the
victim, stay at least 100 yards away from Claudia F., not
threaten or harass her and obey the protective order issued in the
case—all “pursuant to the plea agreement.” The court also
imposed a one-year concurrent term for the misdemeanor
violation of section 166, subdivision (a)(4), and dismissed all other
counts pursuant to the parties’ plea negotiations.
      2. The Probation Violation and Execution of Sentence
       At a progress hearing concerning Sovalbarro’s domestic
violence counseling on December 14, 2021, the prosecutor advised
the court that she had received information that Sovalbarro sent
threatening text messages to Claudia F. and was in violation of
the terms of his probation. Sovalbarro denied the allegation. The
court summarily revoked probation, set January 13, 2022 as the
date to schedule a formal probation violation hearing and
remanded Sovalbarro to custody.
       At the setting hearing Sovalbarro’s counsel first argued
that neither he nor Sovalbarro knew when Sovalbarro entered his
plea that, as of January 1, 2022, a suspended sentence would be
illegal, referring to section 1170, subdivision (b)(5), as amended
by Senate Bill 567, which provides in part, “A term of
imprisonment shall not be specified if imposition of sentence is



                                 4
suspended.”2 The court responded, “But imposition of sentence
wasn’t suspended. Execution of sentence is suspended.”
      Counsel then argued new section 1170, subdivision (b)(2),
which specifies a court may impose an upper term sentence only
when there are circumstances in aggravation stipulated to by the
defendant or found true beyond a reasonable doubt at trial,
should apply to Sovalbarro, whose case was not yet final on
appeal. Counsel stated Sovalbarro was willing to stipulate to
having had contact with Claudia F., a violation of the terms of
probation, but only that, and urged the court to impose a middle
term sentence of three years.
      The court, after acknowledging the new provisions of
section 1170, subdivision (b), stated a prior conviction may be
considered as a factor in aggravation without a stipulation or
submitting the prior conviction to a jury and noted Sovalbarro
had a prior conviction for domestic violence and was on summary
probation at the time of the aggravated assault. The court
stated, based on that prior conviction, “the four-year sentence
would be appropriate.”
      Sovalbarro disputed he was on probation at the time of the
offenses and objected to the four-year sentence, but agreed to
admit the probation violation. The court found his admission was
knowing and intelligent, found Sovalbarro in violation of the
terms and conditions of probation, revoked probation and ordered
executed the previously agreed-upon four-year sentence.



2     Actually, this provision was part of section 1170,
subdivision (b), when Sovalbarro entered his plea in June 2021
(see Stats. 2020, ch. 29, § 14), as it has been for decades (see, e.g.,
Stats. 1987, ch. 1423, § 2).



                                   5
                           DISCUSSION
      1. Senate Bill 567
       In Cunningham v. California (2007) 549 U.S. 270, 293 the
United States Supreme Court held California’s determinate
sentencing law, which provided specified crimes were to be
punished by one of three statutory terms of imprisonment (the
lower, middle or upper term), violated a defendant’s
federal constitutional right to a jury trial under the Sixth and
Fourteenth Amendments to the extent it authorized the trial
judge to find facts (other than a prior conviction) by a
preponderance of the evidence that subjected a defendant to the
possibility of an upper term sentence. As the Court explained,
“Because circumstances in aggravation are found by the judge,
not the jury, and need only be established by a preponderance of
the evidence, not beyond a reasonable doubt, . . . the [determinate
sentencing law] violates Apprendi[ v. New Jersey (2000) 530 U.S.
466]’s bright-line rule: Except for a prior conviction, ‘any fact
that increases the penalty for a crime beyond the prescribed
statutory maximum must be submitted to a jury, and proved
beyond a reasonable doubt.’” (Id. at pp. 288-289.)
       Following the Supreme Court’s decision in Cunningham,
the Legislature amended section 1170, subdivision (b), effective
March 30, 2007 as urgency legislation, to eliminate the statutory
presumption for the middle term and, instead, to grant the trial
court full discretion to impose the lower, middle or upper term.
(Former § 1170, subd. (b); Stats. 2007, ch. 3. § 2 [“[w]hen a
judgment of imprisonment is to be imposed and the statute
specifies three possible terms, the choice of the appropriate term
shall rest within the sound discretion of the court”]; see People v.
Sandoval (2007) 41 Cal.4th 825, 845.) As revised, section 1170



                                 6
permitted the sentencing court to impose any of the three terms,
eliminated the requirement of weighing the circumstances in
aggravation against those in mitigation before selecting the
upper term and required the court only to state reasons for the
decision to permit appellate review for abuse of discretion. (See
Sandoval, at pp. 843, 847.) The Legislature explained the intent
of the 2007 urgency legislation was “to maintain stability in
California’s criminal justice system while the criminal justice and
sentencing structures in California sentencing are being
reviewed.” The urgency legislation had a January 1, 2009 sunset
date, which was extended multiple times through January 1,
2022. (See Stats. 2020, ch. 29, § 14.)
       Senate Bill 567 was the Legislature’s more fundamental
response to the Sixth and Fourteenth Amendment issues
addressed by the United States Supreme Court in Cunningham
v. California, supra, 549 U.S. 270. (See Sen. Com. on Public
Safety, Rep. on Sen. Bill No. 567 (2021-2022 Reg. Sess.) April 13,
2021.) Among other changes to the determinate sentencing law,
section 1170, subdivision (b)(1), now provides, “When a judgment
of imprisonment is to be imposed and the statute specifies three
possible terms, the court shall, in its sound discretion, order
imposition of a sentence not to exceed the middle term except as
otherwise provided in paragraph (2).” Subdivision (b)(2), in turn
provides, “The court may impose a sentence exceeding the middle
term only when there are circumstances in aggravation of the
crime that justify the imposition of a term of imprisonment
exceeding the middle term, and the facts underlying those
circumstances have been stipulated to by the defendant, or have
been found true beyond a reasonable doubt at trial by the jury or
by the judge in a court trial. . . .” Subdivision (b)(3) creates an




                                 7
exception to the limitation imposed by subdivision (b)(2),
“Notwithstanding paragraphs (1) and (2), the court may consider
the defendant’s prior convictions in determining sentencing based
on a certified record of conviction without submitting the prior
convictions to a jury.”
      Because Senate Bill 567’s changes to section 1170,
subdivision (b), limit the trial court’s discretion to impose the
upper term of imprisonment, it is an ameliorative change in the
law (see People v. Frahs (2020) 9 Cal.5th 618, 628) and, as such,
applies retroactively to nonfinal judgments under the principles
articulated by the Supreme Court in In re Estrada (1965)
63 Cal.2d 740, 742. (People v. Lopez (2022) 78 Cal.App.5th 459,
465 [“[t]he People properly concede that Senate Bill No. 567’s
ameliorative amendments to section 1170, subdivision (b) apply
retroactively to all cases not yet final as of January 1, 2022”;
People v. Flores (2022) 73 Cal.App.5th 1032, 1039 [“[t]he People
correctly concede the amended version of section 1170,
subdivision (b) that became effective on January 1, 2022, applies
retroactively in this case as an ameliorative change in the law
applicable to all nonfinal convictions on appeal”]; see People v.
Esquivel (2021) 11 Cal.5th 671, 674 [“‘When the Legislature
amends a statute so as to lessen the punishment[,] it has
obviously expressly determined that its former penalty was too
severe and that a lighter punishment is proper as punishment for
the commission of the prohibited act. It is an inevitable inference
that the Legislature must have intended that the new statute
imposing the new lighter penalty now deemed to be sufficient
should apply to every case to which it constitutionally could
apply. The amendatory act imposing the lighter punishment can
be applied constitutionally to acts committed before its passage




                                 8
provided the judgment convicting the defendant of the act is not
final’”]; see also People v. Superior Court (Lara) (2018) 4 Cal.5th
299, 307.)
      2. The Trial Court Did Not Err by Ordering Execution of
         the Previously Suspended Upper Term Sentence Agreed
         to by Sovalbarro in the Plea Negotiations
      A case in which a defendant has been placed on probation
with execution of an imposed state prison sentence suspended is
not yet final for purposes of applying ameliorative legislation if
the defendant, as here, could appeal an order revoking probation,
causing the state prison sentence to take effect. (People v.
Esquivel, supra, 11 Cal.5th at p. 673.) Thus, under Estrada
principles section 1170, subdivision (b), as amended by Senate
Bill 567, would apply to Sovalbarro’s case. But as the Supreme
Court cautioned in People v. Stamps (2020) 9 Cal.5th 685, 700,
“The Estrada rule only answers the question of whether an
amended statute should be applied retroactively. It does not
answer the question of how that statute should be applied.”
      Here, the answer to the “how” question is that the
limitations on the exercise of sentencing discretion enacted by the
Legislature in Senate Bill 567 do not affect the trial court’s
discretion to accept a plea agreement with a stipulated upper
term sentence. A negotiated plea is, in essence, a contract
between the prosecutor and the defendant to which the court
agrees to be bound. (People v. Stamps, supra, 9 Cal.5th at p. 701;
People v. Shelton (2006) 37 Cal.4th 759, 767.) “‘“When a guilty
[or no contest] plea is entered in exchange for specified benefits
such as the dismissal of other counts or an agreed maximum
punishment, both parties, including the state, must abide by the
terms of the agreement.”’” (People v. Segura (2008) 44 Cal.4th




                                 9
921, 930-931.) The trial court may decide not to approve the
terms of a plea agreement negotiated by the parties if it does not
believe the agreed-upon disposition is fair, but it cannot change
that bargain or agreement without the consent of both parties.
(Id. at p. 931.) If the court accepts the plea, “the court may not
proceed as to the plea other than as specified in the plea.”
(§ 1192.5, subd. (b); see Stamps, at p. 701 [“[w]hile no bargain or
agreement can divest the court of the sentencing discretion it
inherently possesses [citation], a judge who has accepted a plea
bargain is bound to impose a sentence within the limits of that
bargain”].)
       Thus, when sentencing Sovalbarro, the court was not
exercising its discretion to select a lower, middle or upper term
and did not consider aggravating or mitigating factors; and
section 1170, subdivision (b)(2)’s limitations on the imposition of
an upper term sentence are not implicated. (People v. Mitchell
(Oct. 3, 2022, A163476) __ Cal.App.5th __, ___ [2022 Cal.App.
Lexis 835, p. *8] [when sentencing appellant pursuant to a
stipulated plea agreement, the trial court “had no opportunity to
exercise any discretion in deciding whether the imposition of the
upper, middle, or lower term would best serve ‘the interests of
justice’”].)3 Moreover, when Sovalbarro agreed to the plea, he

3     The trial court correctly pointed out it could consider a
prior conviction as an aggravating factor without the defendant’s
stipulation or submitting the matter to a jury. However,
section 1170, subdivision (b)(3), requires that determination be
based “on a certified record of conviction.” No certified record of
Sovalbarro’s domestic violence conviction was presented to the
court when Sovalbarro entered his plea or at the January 13,
2022 hearing at which the stayed sentence was ordered executed.
Although Sovalbarro did not object on this basis in the trial court



                                 10
agreed to be bound by it and not to subsequently challenge the
existence of any fact necessary to support his conviction and
sentence. (See People v. Hester (2000) 22 Cal.4th 290, 295
[“[w]here the defendants have pleaded guilty in return for a
specified sentence, appellate court will not find error even though
the trial court acted in excess of jurisdiction in reaching that
figure, so long as the trial court did not lack fundamental
jurisdiction”]; Cal. Rules of Court, rule 4.412(a) [“[i]t is an
adequate reason for a sentence or other disposition that the
defendant, personally and by counsel, has expressed agreement
that it be imposed and the prosecuting attorney has not
expressed an objection to it”].)
       People v. Brooks (2020) 58 Cal.App.5th 1099 (Brooks)
supports this view. In Brooks the defendant agreed to a
stipulated sentence as part of a negotiated plea agreement.
(Id. at p. 1102.) After he was sentenced, the Legislature enacted
section 1170.91, which retroactively required the trial court to
consider trauma a defendant suffered as a result of military
service as a factor in mitigation when imposing a sentence under
section 1170. (Brooks, at pp. 1103-1104.) The trial court denied
the defendant’s petition to recall his sentence pursuant
section 1170.91, finding it was not authorized to resentence him
because he had stipulated to a specific term in his plea
agreement. (Id. at pp. 1102-1103.) The court of appeal affirmed,


(he insisted he had not been on probation when he assaulted
Claudia F., but did not suggest he had not suffered the prior
conviction), the Attorney General does not argue the trial court
properly relied on the prior conviction to satisfy section 1170,
subdivision (b)’s new requirements for imposing an upper term
sentence and that any procedural error was, therefore, harmless.



                                11
concluding, because the defendant had stipulated to his sentence
in his plea agreement, the trial court had not applied judicial
discretion at the time it sentenced him and it had no power to do
so on resentencing because that would unlawfully modify the
terms of his plea agreement. (Id. at pp. 1106-1107.) That is, once
the trial court accepted the plea agreement, it was required to
impose the sentence to which the parties had agreed in their plea
bargain: “‘A trial court that sentences under subdivision (b) of
section 1170, exercises its discretion to choose an upper, middle
or lower determinate term based on its consideration of factors in
mitigation and aggravation. However, when a trial court
sentences a defendant who has agreed to a stipulated sentence
for a term of years, the trial court exercises no discretion to
decide between an upper, middle and lower term and may not
consider factors in mitigation and aggravation.’” (Id. at p. 1109;
accord, People v. Pixley (2022) 75 Cal.App.5th 1002, 1008; People
v. King (2020) 52 Cal.App.5th 783, 790-791.)
       We recognize, as Sovalbarro argues in his reply brief,4 that
section 1170.91, at issue in People v. Brooks, supra,

4     In his opening brief Sovalbarro did not directly address
whether Senate Bill 567’s limitations on the exercise of
sentencing discretion apply to the trial court’s discretion to accept
a plea agreement with a stipulated sentence. He argued only
that his no contest plea, although admitting the elements of the
aggravated assault, did not constitute an admission of any
aggravating circumstances (citing People v. French (2008)
43 Cal.4th 36, 49) and the various factors identified by the trial
court at the January 13, 2022 hearing as supporting the
previously agreed-upon upper term four-year sentence (for
example, that he was on probation when he assaulted Claudia F.)
did not satisfy the new requirements of section 1170,
subdivision (b)(2) and (3): He did not stipulate to any of them;



                                 12
58 Cal.App.5th 1099, mandated only that the trial court consider
an additional mitigating factor before imposing sentence—adding
a new consideration to an already existing determination—while
Senate Bill 567’s amendments to section 1170, subdivision (b),
preclude the trial court from imposing the upper term unless it
finds circumstances in aggravation. But, as discussed, in
deciding whether to accept the parties’ plea agreement with a
stipulated sentence, the trial court has no discretion to determine
whether to impose the middle or upper term—there is no triad
sentencing at all. The court either accepts the agreement as
negotiated or it does not. (People v. Stamps, supra, 9 Cal.5th at
p. 701; People v. Segura, supra, 44 Cal.4th at p. 931; People v.
Mitchell, supra, __ Cal.App.5th at p. ___ [2022 Cal.App. Lexis
835, at p. *11] [“[a]ppellant agreed to a term of six years
pursuant to a stipulated plea and the trial court simply sentenced
appellant according to the terms of the plea agreement”].) Any
requirements or limitations on the court’s exercise of its
sentencing discretion, therefore, are simply not applicable. (See
People v. Hester, supra, 22 Cal.4th at p. 295; cf. People v. French
(2008) 43 Cal.4th 36, 49 [noting, in holding that a defendant
whose plea agreement included a sentence range was entitled at
a sentencing hearing to litigate matters relating to the trial
court’s choice of sentence, “defendant did not agree that a
specified sentence would be imposed”].)5


none was submitted to a jury; and his domestic violence
conviction was not established by a certified record.
5     If, as in People v. French, a defendant’s plea agreement
provided for a sentence range that permitted, but did not require,
imposition of an upper term, and the defendant was thereafter
sentenced to the upper term, resentencing pursuant to



                                13
      3. Sovalbarro Is Not Entitled to a Stamps Remand
       Sovalbarro argues, as an alternative to his contention his
agreed-upon sentence must be reduced to the middle term of
three years absent an admission of aggravating factors, that the
cause should be remanded and the plea agreement rescinded if
the prosecutor does not agree to the downward adjustment. This
attempted analogy to the limited remand procedure authorized in
People v. Stamps, supra, 9 Cal.5th 685 is equally flawed.
       In Stamps the defendant entered into a plea agreement for
a specified term that included a prior serious felony enhancement
pursuant to section 667, subdivision (a). While his appeal was
pending, Senate Bill No. 1393 (Stats. 2018, ch. 1013, §§ 1, 2) went
into effect, permitting the trial court to strike the serious felony
enhancement in furtherance of justice, which it was not
previously authorized to do. After rejecting the defendant’s
argument he was entitled to have the cause remanded for the
trial court to consider whether to strike the enhancement while
otherwise maintaining the plea agreement intact—in effect, the
relief Sovalbarro seeks with his request that his sentence be
reduced to the middle term—the Supreme Court held the
defendant could ask the trial court whether it would approve a
new plea agreement without the enhancement. As the Court
explained, if the court said no, “that ends the matter and
defendant’s sentence stands.” (People v. Stamps, supra, 9 Cal.5th
at p. 707.)



section 1170, subdivision (b), would be necessary in the absence
of a stipulation to the facts supporting the upper term or a
certified record of a prior conviction. (See People v. French,
supra, 43 Cal.4th at pp. 48-49.)



                                14
       That is precisely what happened at the setting hearing on
January 13, 2022. Sovalbarro’s counsel asked the court to
reconsider Sovalbarro’s agreement to a four-year, upper-term
sentence (with execution suspended) in light of the passage of
Senate Bill 567. The court responded the sentence remained
appropriate. Under the Stamps model, assuming it applies,
Sovalbarro had no unilateral right to rescind the agreement. The
court’s decision not to reconsider the plea agreement ended the
matter.6
       It may be useful on a going-forward basis for the trial court,
when taking a plea with a stipulated upper term sentence, to
have the defendant admit the aggravating factors necessary to
support the upper term as part of the factual statement of the
offense if for no other reason than to avoid the type of issue
raised in this appeal. But Sovalbarro agreed to imposition of the
upper term of four years for aggravated assault; and the trial
court, in accepting the parties’ plea agreement, was bound to
enforce it according to its terms. Sovalbarro has no right to
resentencing under Senate Bill 567.



6      In any event, Sovalbarro had already enjoyed the benefits
of the plea agreement: He remained out of custody on probation
for the second half of 2021. By the time he violated the
conditions of probation and faced execution of the suspended
term of the plea agreement, it was far too late to seek rescission.
(See People v. Hester, supra, 22 Cal.4th at p. 295 [“defendants
who have received the benefit of their bargain should not be
allowed to trifle with the courts by attempting to better the
bargain through the appellate process”]; cf. Civ. Code, § 1691 [to
effect a rescission a party must, among other things, “[r]estore to
the other party everything of value which he has received”].)



                                 15
                  DISPOSITION
The judgment is affirmed.




                                 PERLUSS, P. J.


We concur:



     SEGAL, J.



     FEUER, J.




                            16